DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the controllable motor, source of electric power, controller and receiver recited in claims 10 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (1237030 A) in view of Del Nin (US 5983680 A).
Regarding claim 1, Haas teaches a securing device for a door that allows entry into an enclosable space, comprising: a locking post (13, 25), said locking post subject to a first biasing force (by spring 16), and said locking post able to be motivated against said first biasing force by a user, wherein when said locking post is motivated by a user against said first biasing force by a user, said locking post is received by a receiving structure (contacts ground), placing said securing device in a locking position such that, when said distal end of said locking post is received by a receiving structure, a door upon which said securing device is attached is placed in a locked state; a spring-loaded friction latch (fig. 3) comprising a latch plate (20) having an opening (24), said locking post passing through said opening (25 passes through 24), said opening slightly larger than a perimeter of said locking post (fig. 2); said spring-loaded friction latch subject to a second biasing force (force from spring 23) that forces said latch plate against said perimeter of said locking post at an angle (fig. 1), forming at least one point of friction contact between an inside surface of said opening and said perimeter of said locking post (fig. 1), said friction producing a resulting force on said locking post preventing said locking post from being motivated by said first biasing force (stays in position of fig. 1); where displacing said latch plate (20) so as to reduce said angle such that said friction at said at least one point of contact between inside surface of said opening and said perimeter of said locking post is reduced, allowing said locking post to be motivated by said first biasing force away from said receiving recess (para. 18), placing a door upon which the securing device is mounted into an unlocked state.
Haas does not teach a keylock having a rotatable tang such that rotation of a matching key in said keylock causes a surface of said rotatable tang to rotate against a surface of said latch plate wherein said key may be inserted into said keylock from outside said enclosable space; but said locking post and said spring-loaded friction latch are not accessible from said enclosable space.  
Del Nin teaches a similar securing device having a keylock (98) having a rotatable tang (102) such that rotation of a matching key (110) in said keylock causes a surface of said rotatable tang to rotate against a surface of said latch plate (86) wherein said key may be inserted into said keylock from outside said enclosable space (fig. 17); but said locking post and said spring-loaded friction latch are not accessible from said enclosable space (fig. 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin in order to incorporate a keylock accessible from outside the enclosable space with the securing device of Haas.  Utilizing a keylock allows access to the enclosable space to an authorized user and is well known in the art.  Door locks commonly utilize keylocks with matching keys to allow access to a room, this advantage is identified by Del Nin in paragraph 28.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 2, Haas in view of Del Nin teach the securing device of claim 1, Haas further teaches wherein said first biasing force (spring 16) and said second biasing force (spring 23) are provided by compression springs.  
Regarding claim 3, Haas in view of Del Nin teach the securing device of claim 1, Del Nin further teaches a receiving structure (36) that receives said distal end (50) of said locking post in a receiving recess (46) located in said receiving structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin in order to incorporate a receiving structure having a recess.  A recess allows a more secure receiving structure by allowing the distal end of the locking post to contact an edge of the receiving structure rather than to rely on friction between the distal end and the floor.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 4, Haas in view of Del Nin teach the securing device of claim 1, Del Nin further teaches wherein said receiving structure (36) is a floor underneath a door to be secured (fig. 6).
Regarding claim 6, Haas in view of Del Nin teaches the securing device of Claim 1, Haas further teaches in which, when said locking post (13, 25) is motivated against said first biasing force (force of spring 16), said distal end of said locking post is pressed against said receiving structure (fig. 1), creating a friction force between a surface of said distal end of said locking post and a surface of said receiving structured (friction between distal end and the floor), said friction force able to be resist an opening force applied to said door (para. 17).
Regarding claim 7, Haas in view of Del Nin teaches the securing device of Claim 6, Haas further teaches wherein said distal end (18) of said locking post comprises a foot (18).  
Regarding claim 8, Haas in view of Del Nin teach the securing device of Claim 1, Del Nin further teaches wherein said locking post (34) has a shear strength of 5,000 pounds or greater. (Note that Del Nin specifies that the locking post is made of steel up to ¾” thick which has a shear strength of over 5,000 pounds.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin to utilize steel for the locking post up to ¾” thick to allow for large shear strength values.  Thick steel bar provides security against forced entry attempts to kick in the door and provides added security to the inside of the room.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 9, Haas in view of Del Nin teach the securing device of Claim 1, Del Nin further teaches wherein said locking post comprises steel material (col. 5, lines 12-14).  
Regarding claim 11, Haas teaches a securing device for a door that allows entry into an enclosable space, comprising: a locking post (13, 25), said locking post subject to a first biasing force (by spring 16), and said locking post able to be motivated against said first biasing force by a user, wherein when said locking post is motivated by a user against said first biasing force by a user, said locking post is received by a receiving structure (contacts ground), placing said securing device in a locking position such that, when said distal end of said locking post is received by a receiving structure, a door upon which said securing device is attached is placed in a locked state; a spring-loaded friction latch (fig. 3) comprising a latch plate (20) having an opening (24), said locking post passing through said opening (25 passes through 24), said opening slightly larger than a perimeter of said locking post (fig. 2); said spring-loaded friction latch subject to a second biasing force (force from spring 23) that forces said latch plate against said perimeter of said locking post at an angle (fig. 1), forming at least one point of friction contact between an inside surface of said opening and said perimeter of said locking post (fig. 1), said friction producing a resulting force on said locking post preventing said locking post from being motivated by said first biasing force (stays in position of fig. 1); where displacing said latch plate (20) so as to reduce said angle such that said friction at said at least one point of contact between inside surface of said opening and said perimeter of said locking post is reduced, allowing said locking post to be motivated by said first biasing force away from said receiving recess (para. 18), placing a door upon which the securing device is mounted into an unlocked state wherein said locking post is retained in a housing (10) for mounting on an inside surface of a door (12) to be secured.  
Haas does not teach a keylock having a rotatable tang such that rotation of a matching key in said keylock causes a surface of said rotatable tang to rotate against a surface of said latch plate wherein said key may be inserted into said keylock from outside said enclosable space; but said locking post and said spring-loaded friction latch are not accessible from said enclosable space.  
Del Nin teaches a similar securing device having a keylock (98) having a rotatable tang (102) such that rotation of a matching key (110) in said keylock causes a surface of said rotatable tang to rotate against a surface of said latch plate (86) wherein said key may be inserted into said keylock from outside said enclosable space (fig. 17); but said locking post and said spring-loaded friction latch are not accessible from said enclosable space (fig. 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin in order to incorporate a keylock accessible from outside the enclosable space with the securing device of Haas.  Utilizing a keylock allows access to the enclosable space to an authorized user and is well known in the art.  Door locks commonly utilize keylocks with matching keys to allow access to a room, this advantage is identified by Del Nin in paragraph 28.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 12, Haas in view of Del Nin teach the securing device of Claim 11, Haas further teaches in which said first biasing force (spring 16) and said second biasing force (spring 23) are provided by first and second compression springs, respectively; and wherein said first compression spring (16) is at least partially compressed between a surface of said housing and a surface of a protrusion of said locking post (annotated fig. 1, the ring contacting the bottom of spring 16 is the protrusion of the locking post), said locking post passing through said first compression spring (fig. 1).

    PNG
    media_image1.png
    314
    450
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 13, Haas in view of Del Nin teach the securing device of claim 11, Del Nin further teaches a receiving structure (36) that receives said distal end (50) of said locking post in a receiving recess (46) located in said receiving structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin in order to incorporate a receiving structure having a recess.  A recess allows a more secure receiving structure by allowing the distal end of the locking post to contact an edge of the receiving structure rather than to rely on friction between the distal end and the floor.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 14, Haas in view of Del Nin teach the securing device of claim 11, Del Nin further teaches wherein said receiving structure (36) is a floor underneath a door to be secured (fig. 6).
Regarding claim 16, Haas in view of Del Nin teaches the securing device of Claim 11, Haas further teaches in which, when said locking post (13, 25) is motivated against said first biasing force (force of spring 16), said distal end of said locking post is pressed against said receiving structure (fig. 1), creating a friction force between a surface of said distal end of said locking post and a surface of said receiving structured (friction between distal end and the floor), said friction force able to be resist an opening force applied to said door (para. 17).
Regarding claim 17, Haas in view of Del Nin teaches the securing device of Claim 16, Haas further teaches wherein said distal end (18) of said locking post comprises a foot (18).  
Regarding claim 18, Haas in view of Del Nin teach the securing device of Claim 11, Del Nin further teaches wherein said locking post (34) has a shear strength of 5,000 pounds or greater. (Note that Del Nin specifies that the locking post is made of steel up to ¾” thick which has a shear strength of over 5,000 pounds.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas with those of Del Nin to utilize steel for the locking post up to ¾” thick to allow for large shear strength values.  Thick steel bar provides security against forced entry attempts to kick in the door and provides added security to the inside of the room.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 19, Haas in view of Del Nin teach the securing device of Claim 11, Del Nin further teaches wherein said locking post comprises steel material (col. 5, lines 12-14).  

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (1237030 A) in view of Del Nin (US 5983680 A) and further in view of Phillips (US 2021/0140207) (please note that provisional application 62/781,381 filed Dec. 18, 2018 qualifies as prior art filed before the applicant’s invention).  
Regarding claim 5, Haas in view of Del Nin teach the securing device of claim 1 however fail to teach wherein said receiving structure is a side of a door frame adjacent to a door to be secured.  
Phillips teaches a similar door securing device in which said receiving structure (20) is a side of a door frame (20) adjacent to a door (10) to be secured.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas in view of Del Nin with those of Phillips to include the receiving structure in the side of the door jam rather than on the floor.  The placement of the latch and the receiving structure is a mere design choice and obvious to one of ordinary skill in the art.  Locating the receiving structure in the side of the door jam provides users the ability to engage the friction latch with their hands rather than their feet easing the use of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 15, Haas in view of Del Nin teach the securing device of claim 11 however fail to teach wherein said receiving structure is a side of a door frame adjacent to a door to be secured.  
Phillips teaches a similar door securing device in which said receiving structure (20) is a side of a door frame (20) adjacent to a door (10) to be secured.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas in view of Del Nin with those of Phillips to include the receiving structure in the side of the door jamb rather than on the floor.  The placement of the latch and the receiving structure is a mere design choice and obvious to one of ordinary skill in the art.  Locating the receiving structure in the side of the door jamb provides users the ability to engage the friction latch with their hands rather than their feet easing the use of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas (1237030 A) in view of Del Nin (US 5983680 A) and further in view of Finley (US 20180148960 A1)
Regarding claim 10, Haas in view of Del Nin teach the securing device of claim 1 however fail to teach further comprising a controllable motor for rotating said rectangular tang, a source of electric power in communication with said motor, and a controller in communication with said motor, and either a receiver in communication with said controller for receiving a wireless signal commanding said motor to rotate said rectangular tang to place said securing device in an unlocking state, or a keypad in communication with said controller for entry of a code by a user from outside the enclosable space for rotating said rotatable tang and placing said securing device in an unlocking state.
Finley teaches a similar securing device comprising a controllable motor (250) for rotating said rectangular tang, a source of electric power (230) in communication with said motor, and a controller (283) in communication with said motor, and either a receiver (280) in communication with said controller for receiving a wireless signal commanding said motor (para. 0057) to rotate said rectangular tang to place said securing device in an unlocking state, or a keypad in communication with said controller for entry of a code by a user from outside the enclosable space for rotating said rotatable tang and placing said securing device in an unlocking state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas in view of Del Nin with those of Finley to include a controllable motor to actuate and release the locking post rather than a manual key slot.  Automating the unlocking sequence by utilizing a controllable electric motor is commonly utilized in the art and is obvious to one of ordinary skill in the art.  Utilizing a controllable motor to allow the use of a wireless communication to the securing device allows a simple lock/unlock protocol as described by Finley in paragraph 0078.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Regarding claim 20, Haas in view of Del Nin teach the securing device of claim 11 however fail to teach further comprising a controllable motor for rotating said rectangular tang, a source of electric power in communication with said motor, and a controller in communication with said motor, and either a receiver in communication with said controller for receiving a wireless signal commanding said motor to rotate said rectangular tang to place said securing device in an unlocking state, or a keypad in communication with said controller for entry of a code by a user from outside the enclosable space for rotating said rotatable tang and placing said securing device in an unlocking state.
Finley teaches a similar securing device comprising a controllable motor (250) for rotating said rectangular tang, a source of electric power (230) in communication with said motor, and a controller (283) in communication with said motor, and either a receiver (280) in communication with said controller for receiving a wireless signal commanding said motor (para. 0057) to rotate said rectangular tang to place said securing device in an unlocking state, or a keypad in communication with said controller for entry of a code by a user from outside the enclosable space for rotating said rotatable tang and placing said securing device in an unlocking state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Haas in view of Del Nin with those of Finley to include a controllable motor to actuate and release the locking post rather than a manual key slot.  Automating the unlocking sequence by utilizing a controllable electric motor is commonly utilized in the art and is obvious to one of ordinary skill in the art.  Utilizing a controllable motor to allow the use of a wireless communication to the securing device allows a simple lock/unlock protocol as described by Finley in paragraph 0078.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675